Citation Nr: 1758144	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from April 1951 to April 1953. The Veteran died in April 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). The record is now in the jurisdiction of the Cleveland, Ohio RO.

The Board notes that, as explained below, the appealed issue of entitlement to service connection for bone cancer for accrued benefits purposes has been recharacterized by the Board based on the medical evidence of record, to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Veteran's claim for benefits based on PTSD in that case encompassed benefits based on an anxiety disorder and/or a schizoid disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the Veteran was seeking VA benefits may have been caused by an anxiety and/or schizoid disorder).

The Board also notes in February 2009, the Appellant submitted a Form 9 that requested a Board hearing. The Appellant subsequently withdrew her hearing request in March 2009.

In June 2012, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development. The case is now assigned to the undersigned Veterans Law Judge.



FINDINGS OF FACT

1. The Veteran died in April 2005; the immediate cause of death was prostate cancer, and no other causes or conditions of death were listed on his death certificate.

2. The Veteran's fatal prostate cancer was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that such disability began in service (or within the first post-service year) or was related to the Veteran's service (to include as due to his exposure to ionizing radiation therein).

3. The Veteran had not established service connection for any disability during his lifetime.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C. §§ 1110, 1112, 1310, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2017).

2. The Appellant is not entitled to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure for accrued benefits purposes. 38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). VA's duty to notify was satisfied by a letter in October 2005. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records and all available pertinent post-service treatment records have been obtained. All of the relevant development requested by the Board's June 2012 remand was fully completed. See Stegall v. West, 11 Vet. App. 268 (1998). The RO obtained a pertinent medical opinion from the Director of the Post-9/11 Era Environmental Health Service in August 2017. The Board finds that a medical opinion addressing the question of a relationship between the Veteran's fatal prostate cancer and any aspect of his service other than his confirmed ionizing radiation exposure is not necessary; absent any competent evidence suggesting a link between such disability and any other aspect of his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159 (c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for the cause of the Veteran's death, and that no further development of the evidentiary record in this matter is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Appellant has not identified any pertinent evidence that remains outstanding. VA's duty to assist with regard to this matter is met.

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran died in April 2005. His death certificate states the immediate cause of death was "cancer prostate." No other causes or conditions of death were listed on his death certificate. [The Veteran had not established service connection for any disability during his lifetime.]

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of any type of cancer. VA treatment records dated in April 1999 noted the Veteran had smoked since he was a young man, smoking one to one and a half packs per day and quit in 1993. It was also noted that he worked in a paper mill for ten years with air-borne dust and solvents. It was further noted that he was exposed to ionizing radiation secondary to nuclear testing in the 1940s. 

In a November 2004 statement in support of claim, the Veteran stated that he had participated in Operation Buster Jangle, a U.S. atmospheric nuclear test series which was conducted at the Nevada Test Site. He stated that he was present for one test on the ground and one test in the air. The Veteran stated that after testing was done he had dust in his eyes, mouth, ears, and all over his clothes. He stated that he was diagnosed with bone cancer and felt it was caused by his participation in nuclear testing.

In October 2006, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation in Operation BUSTER-JANGLE in 1951. Therefore, the evidence establishes that the Veteran was exposed to ionizing radiation in service (during his confirmed participation in Operation BUSTER-JANGLE). See 38 C.F.R. § 3.309(d)(3). 

In October 2006, the DTRA provided a Radiation Dose Assessment for the Veteran's participation in Operation CROSSROADS. Therein, the DTRA stated that the doses that the Veteran could have received during his participation in Operation CROSSROADS were not more than:

-External gamma dose: 16 rem

-External neutron dose: 0.5 rem

-Internal committed dose to the liver (alpha): 0 rem

-Internal committed dose to the liver (beta + gamma): 1 rem

In August 2017, the Director of Post-9/11 Era Environmental Health Service (Dr. M.A.M.) provided an opinion as to whether it was likely that the Veteran's prostate cancer with metastases to the bone was caused by exposure to radiation while in the service. Dr. M.A.M. noted that the Veteran's medical evidence showed a diagnosis of prostate cancer in 1994, with metastases to the bone diagnosed in 2004. He further noted the Veteran's cause of death was prostate cancer. He also stated that the Veteran was first exposed to ionizing radiation at age 21 and prostate cancer was initially diagnosed 43 years later. Dr. M.A.M. went on to note that the Veteran reportedly smoked an unspecified amount of tobacco until 1992, had no family history of malignancy, and worked as a machine mechanic following service. Dr. M.A.M. also reviewed the October 2006 dosage report by DTRA. He noted that was no other information relevant to the cause of the Veteran's cancer in the available evidence. 

Dr. M.A.M. stated that the Interactive Radio Epidemiological Program (IREP) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer. IREP calculated a 99th percentile value for the probability of causation of 18.61% for prostate cancer. Dr. M.A.M. stated "it is our opinion that it is not likely that prostate cancer with metastases to the bone was caused by exposure to ionizing radiation while in military service." 
Legal Criteria and Analysis

Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be causally related to the cause of death. 38 C.F.R. § 3.312(b). It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Establishing service connection requires evidence of: (1) a current disability (during the Veteran's lifetime); (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include any type of cancer) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for cancer). 38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309. When certain chronic diseases are at issue, such as cancer or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer presumptively service-connected that are specific to radiation-exposed Veterans (including primary liver cancer). 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Second, a "radiogenic disease" (including any type of cancer) may be service-connected pursuant to 38 C.F.R. § 3.311 if all applicable provisions therein are met. Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to ionizing radiation. See Combee, 34 F.3d at 1039.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence outlined above, the Board finds that the Veteran's fatal prostate cancer was not manifested in service or within the first post-service year. While his exposure to ionizing radiation in service has been established, his service treatment records do not note any reports, findings, diagnoses, or treatment of any type of cancer. In addition, there is no evidence that his fatal cancer manifested to a compensable degree in the first year following his discharge from active duty. Notably, the Appellant has not alleged (and the evidence contradicts such a finding) that the Veteran had suffered from any type of cancer (or any symptoms of such) continuously since service until the time of his death. Furthermore, as noted by Dr. M.A.M. it was 43 years between his separation from service and the onset of his cancer. Consequently, service connection for the cause of the Veteran's death on the basis that his fatal cancer became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 C.F.R. § 1112(a)), is not warranted. See 38 C.F.R. § 3.303(b).

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's fatal prostate cancer was related to his service, to include as due to his exposure to ionizing radiation therein, for the reasons and bases outlined in detail below.

Initially, there is no competent evidence in the record to suggest - and the Appellant has not alleged (nor submitted evidence showing) - that the Veteran's fatal prostate cancer was (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to any aspect of his service other than his confirmed ionizing radiation exposure.

Furthermore, the Board finds that service connection for the cause of the Veteran's death is not warranted pursuant to any of the three possible methods outlined above for service connection claims based on exposure to ionizing radiation during service.

First, the Board reiterates that there are certain types of cancer presumptively service-connected that are specific to radiation-exposed Veterans (including primary - not metastatic - bone cancer). 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Here, the Veteran's primary cause of death was prostate cancer, which is not a type of cancer listed in 38 C.F.R. § 3.309(d). The Veteran's prostate cancer metastasized to the bone, but bone cancer was not the Veteran's cause of death. Consequently, service connection for the cause of the Veteran's death pursuant to the presumptive provisions of 38 U.S.C. § 1112(c) or 38 C.F.R. § 3.309(d) is not warranted.

Second, the Board reiterates that a "radiogenic disease" (including any type of cancer) may be service-connected pursuant to 38 C.F.R. § 3.311 if all applicable provisions therein are met. In this case, the three requirements of 38 C.F.R. § 3.311(b) were found to be met - the Veteran had confirmed exposure radiation in service (see 38 C.F.R. § 3.309(d)(3)(ii)(A)), his fatal cancer (regardless of primary type) is considered to be a "radiogenic disease" (see 38 C.F.R. § 3.311(b)(2)(xxiv)), and such cancer did become manifest within the period specified by the regulation (i.e., five years or more after exposure) (see 38 C.F.R. § 3.311(b)(5)(iv)). Thus, the case was forwarded to the DTRA for a Radiation Dose Assessment, which was completed in October 2006 in accordance with 38 C.F.R. § 3.311(a)(2)(i). The case was then forwarded to the Under Secretary for Benefits and the Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c). As noted above, the Director of Post-9/11 Era Environmental Health Service (Dr. M.A.M.) opined with rationale in August 2017 that "it is not likely that prostate cancer with metastases to the bone was caused by exposure to ionizing radiation while in military service." Dr. M.A.M. noted that IREP calculated a 99th percentile value for the probability of causation of 18.61% for prostate cancer from the radiation doses the Veteran received. Consequently, service connection for the cause of the Veteran's death pursuant to the provisions of 38 C.F.R. § 3.311 is not warranted.

Third, the Board reiterates that direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to ionizing radiation. See Combee, 34 F.3d at 1039. In this case, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's fatal prostate cancer and his military service - namely, the opinion rendered by Dr. M.A.M. in August 2017 - is against the claim. This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by adequate rationale referring to accurate factual data for support (including the Veteran's specific radiation doses in service). Thus, such opinion is the most probative evidence in this matter. Consequently, service connection for the cause of the Veteran's death on the basis that his fatal prostate cancer was related to his service (to include his ionizing radiation exposure therein) is not warranted. See id.  

The Board has considered the Appellant's statements that the Veteran's fatal cancer was due to his in-service ionizing radiation exposure. However, there is no evidence that the Appellant has any medical training that would qualify her to opine about the complex medical issue of the cause of a specific type of cancer. Therefore, although the Board does not doubt the sincerity of the Appellant's belief, the law does not permit the Board to assign probative value to these statements. See Jandreau, 492 F.3d at 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death. Accordingly, the appeal in this matter must be denied.

Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including a Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled - and which are due and unpaid - at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death. See 38 U.S.C. § 5121(a). In certain cases a portion of such accrued benefits may be paid as necessary to reimburse the person who bore the expense of last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

The entitlement of an accrued benefits claimant is derived from the deceased individual's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the deceased individual would have received had he or she lived. The claimant takes the deceased individual's claim as it stands at the time of the individual's death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). "[F]or a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time. 38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4).

The Veteran filed a claim for service connection for bone cancer in November 2004. The Board once again notes the Veteran's prostate cancer metastasized to the bone and the claim will be characterized as one for prostate cancer with metastatic disease to the bones. The claim was still pending at the time of the Veteran's death in April 2005.

As discussed above, the record does not support a finding of service connection for the Veteran's prostate cancer. Service connection is not warranted on a direct or presumptive basis for the reasons outlined above. Because service connection cannot be established for the Veteran's prostate cancer, entitlement to accrued benefits must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


